Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 1, Arisaka discloses electrically conductive contact fingers 6 at fig. 5A and an electrically insulative holder 14 at fig. 5B. Regarding claim 1, Yoshida at fig. 16-21, particularly at fig. 18 discloses contact figures 3aE straight across the incline plane which is parallel to incline surface 116E.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al. (EP 0708338 A2), hereafter Okubo.
Regarding claim 1, Okubo at least at fig. 1-3 discloses an integrated circuit testing apparatus, comprising: an electrically insulative support [ceramic 240] having at least one inclined surface [241], inclined to a horizontal plane [plane parallel to horizontal surface of 300 of fig. 2 as shown], said horizontal plane being a plane that is perpendicular to a movement [movement of 600 for testing] of said integrated circuit during a test; a plurality of electrically conductive, independently flexible contact fingers [100] placed on a plane parallel to said inclined surface [as shown, fig. 2], said contact fingers spaced apart [fig. 1] from each other and substantially level with said plane; and an electrically insulative holder [frit glass 250] rigidly joined at an intermediate length of said plurality of contact fingers [fig. 3] such that an inner end of each said contact finger projects in a cantilevered [fig. 2] fashion beyond said holder. 
Regarding claim 7, Okubo at least at fig. 1-3 discloses the [250] is positioned, and the said inclined surfaces are angled [as shown], such that outer end tips [tip of 100 near 210] of said contact fingers come into electrical contact with load board contact pads [210] of said testing apparatus.

Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arisaka et al. (US 2003/0184330 A1), hereafter Arisaka.
Regarding claim 1, Arisaka at fig. 3-4 discloses an integrated circuit testing apparatus, comprising: an electrically insulative support [plurality of 9] having at least one inclined surface [lower end of 9, ¶0037], inclined to a horizontal plane [plane of fig. 3 i.e.  vertical plane parallel to fig. 3], said horizontal plane being a plane that is perpendicular to a movement [obvious for testing] of said integrated circuit during a test [arrangement of 5 for testing, as shown]; a plurality of electrically conductive, independently flexible contact fingers placed on a plane parallel [as shown at fig. 4] to said inclined surface, said contact fingers [6, fig. 5A] spaced apart from each other and substantially level with said plane; and an electrically insulative holder [14, fig. 5B] rigidly joined at an intermediate length of said plurality of contact fingers such that an inner end of each said contact finger projects in a cantilevered fashion beyond said holder [as shown at fig. 4].  
Regarding claim 4, Arisaka at fig. 3-4 discloses the [inclined surface of each 9] arranged in a square formation as seen from a top down view [near 5 as shown at fig. 3].   
Regarding claim 7, Arisaka at fig. 3-4 discloses the [as shown], such that outer end tips of said contact fingers come into electrical contact with load board contact pads [pads of 3, ¶0002, ¶0033, and ¶0035] of said testing apparatus.  

Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshida et al. (US 2001/0019275 A1), hereafter Yoshida.
Regarding claim 1, Yoshida at fig. 16-21 discloses an integrated circuit testing apparatus, comprising: an electrically insulative support [115E, fig. 18] having at least one inclined surface [surface of 116E], inclined to a horizontal plane [plane parallel to surface 117E i.e. horizontal plane of fig. 21], said horizontal plane being a plane that is perpendicular to a movement [movement between 3aE of 100E and LCD 90 for testing] of said integrated circuit during a test [fig. 21, ¶0236]; a plurality of electrically conductive, independently flexible contact fingers [3aE] placed on a plane parallel to said inclined surface [fig. 18 and fig. 20], said contact fingers spaced apart from each other [fig. 16] and substantially level with said plane; and an electrically insulative holder [201E] rigidly joined at an intermediate length [as shown, fig. 16] of said plurality of contact fingers such that an inner end of each said contact finger projects in a cantilevered fashion beyond said holder [fig. 16] .  
Regarding claim 4, Yoshida at fig. 16-21 discloses the [116E for each side of frame 120E of 100E for LCD 90, fig. 19] arranged in a square formation as seen from a top down view.   
Regarding claim 7, Yoshida at fig. 16-21 discloses the [301E of 302E, ¶0237] of said testing apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo as applied to claim 1 above.
Regarding claim 5, Okubo discloses all the elements except for said inclined surface is between 5° and 50° from the horizontal plane. Use of predetermined angle of a surface to contact the chip or device under test for testing the DUT/Chip is old and well known in the art. Okubo discloses slop 241 for probes 100 to make good contacts using a constant pressure with pads 611 of LSI chips 610 during measurement. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use inclined surface between 5° and 50° from the horizontal plane, in order to contact the device under test for testing. It is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Okubo discloses all the elements except for said inclined surface is between 10° and 20° from the horizontal plane. Use of predetermined angle of a surface to contact the chip or device under test for testing the DUT/Chip is old and well known in the art. Okubo discloses slop 241 for probes 100 to make good contacts using a constant pressure with pads 611 of LSI chips 610 during measurement. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use inclined surface between 10° and 20° from the horizontal plane, in order to contact the device under test for testing. It is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 5-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka as applied to claim 1 above.
Regarding claim 5, Arisaka discloses all the elements except for said inclined surface is between 5° and 50° from the horizontal plane. Use of predetermined angle of a surface to contact the chip or device under test for testing the DUT/Chip is old and well known in the art. Arisaka at ¶0037 and fig. 4 discloses lower end surface of each bracket 9 is inclined at predetermined angle, thus the contacts 6 contact the LSI chi 5 at a predetermined angle. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use inclined surface between 5° and 50° from the horizontal plane, in order to contact the device under test for testing. It is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Arisaka discloses all the elements except for said inclined surface is between 10° and 20° from the horizontal plane. Use of predetermined angle of a surface to contact the chip or device under test for testing the DUT/Chip is old and well known in the art. Arisaka at ¶0037 and fig. 4 discloses lower end surface of each bracket 9 is inclined at predetermined angle, thus the contacts 6 contact the LSI chi 5 at a predetermined angle. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use inclined surface between 10° and 20° from the horizontal plane, in order to contact the device under test for testing. It is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 5-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claim 1 above.
Regarding claim 5, Yoshida discloses all the elements except for said inclined surface is between 5° and 50° from the horizontal plane. Use of predetermined angle of a surface to contact the chip or device under test for testing the DUT/Chip is old and well known in the art. Yoshida at ¶0237 discloses inclined plate 116E of support 115E. The contact pins 3aE project from the contact probe pinching body 110E and are brought into contact with terminals (not shown) of an LCD (Liquid Crystal Display) 90. The bottom clamp 115E comprises an inclined plate 116E, an attaching plate 117E and a bottom plate 118E. The contact probe 200E is mounted on the inclined plate 116E and the terminals 301E of the TABIC 300E are mounted between the resin film 201E and the second projection 113E. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use inclined surface between 5° and 50° from the horizontal plane, in order to contact the device under test for testing. It is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Yoshida discloses all the elements except for said inclined surface is between 10° and 20° from a horizontal plane. Use of predetermined angle of a surface to contact the chip or device under test for testing the DUT/Chip is old and well known in the art. Yoshida at ¶0237 discloses inclined plate 116E of support 115E. The contact pins 3aE project from the contact probe pinching body 110E and are brought into contact with terminals (not shown) of an LCD (Liquid Crystal Display) 90. The bottom clamp 115E comprises an inclined plate 116E, an attaching plate 117E and a bottom plate 118E. The contact probe 200E is mounted on the inclined plate 116E and the terminals 301E of the TABIC 300E are mounted between the resin film 201E and the second projection 113E. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use inclined surface between 10° and 20° from the horizontal plane, in order to contact the device under test for testing. It is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 27, 2022